The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 29, 2014

                                      No. 04-13-00553-CR

                                     Gilbert VILLAREAL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR5696
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER

        Appellant’s brief was originally due January 8, 2014, but was not filed. This court
notified appellant’s counsel of the deficiency on January 13, 2014. See TEX. R. APP. P.
38.8(b)(2). On January 23, 2014, appellant responded by telephone, advising the clerk’s office
that he would be filing a motion to extend time to file appellant’s brief no later than January 27,
2014. No motion was filed, and the brief has not yet been filed.

        Accordingly, we order JOHN HERRICK to file the appellant’s brief in this case no
later than February 28, 2014. If neither the brief nor a motion to extend time to file the brief is
filed on or before the date ordered, the court will abate this appeal and remand the case to the
trial court for a hearing to determine whether appellant or his counsel has abandoned the appeal.

       We further order the clerk of this court to serve this order on counsel by first class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court